Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 18, 2020                                                                 Bridget M. McCormack,
                                                                                               Chief Justice

  159371                                                                              David F. Viviano,
                                                                                      Chief Justice Pro Tem
  159373
                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
                                                                                   Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Elizabeth T. Clement
            Plaintiff-Appellee,                                                    Megan K. Cavanagh,
                                                                                                    Justices

  v                                                      SC: 159371
                                                         COA: 341627
                                                         Ingham CC: 17-000407-FH
  GERALD MAGNANT,
          Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 159373
                                                         COA: 341621
                                                         Ingham CC: 17-000406-FH
  JOHN FRANCIS DAVIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the February 5, 2019
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on the applications. MCR 7.305(H)(1).

         The appellants shall file supplemental briefs within 42 days of the date of this
  order addressing: (1) whether MCL 205.428(3) requires proof that the defendants knew
  that they were transporting cigarettes in a manner “contrary to” the Tobacco Products
  Tax Act (TPTA), MCL 205.421 et seq., see generally Rehaif v United States, 588 US
  ___; 139 S. Ct. 2191 (2019); Rambin v Allstate Ins Co, 495 Mich. 316, 327-328 (2014);
  (2) whether nonsupervisory employees fall within the definition of “transporter” under
  MCL 205.422(y); and (3) if so, whether the TPTA’s definition of “transporter” satisfies
  due process by putting the defendants on fair notice of the conduct that would subject
  them to punishment, see People v Hall, 499 Mich. 446, 461 (2016). In addition to the
  briefs, the appellants shall electronically file appendices conforming to MCR
  7.312(D)(2). In the briefs, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the latter of the appellants’ brief. The appellee shall
                                                                                                               2

also electronically file an appendix, or in the alternative, stipulate to the use of the
appendices filed by the appellants. Replies, if any, must be filed by the appellants within
14 days of being served with the appellee’s brief. The parties should not submit mere
restatements of their application papers.

       The time allowed for oral argument shall be 30 minutes: 15 minutes for
appellants, to be divided at their discretion, and 15 minutes for appellee. MCR
7.314(B)(2).

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae. Motions for permission to file briefs amicus
curiae and briefs amicus curiae regarding these cases should be filed in People v Magnant
(Docket No. 159371) only and served on the parties in both cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 18, 2020
       t0311
                                                                             Clerk